FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                  _____________________________

                          No. 1D18-966
                  _____________________________

HONORABLE RICK SCOTT,
individually and in his capacity
as Governor of Florida,

    Petitioner,

    v.

DONALD HINKLE,

    Respondent.
                  _____________________________


Petition for Writ of Prohibition—Original Jurisdiction.

                       November 30, 2018


PER CURIAM.

     Donald Hinkle filed a complaint in circuit court challenging
the annual financial disclosures that Florida Governor Rick Scott
has filed with the Florida Commission on Ethics. The Governor
moved to dismiss the circuit court case, arguing that only the
Commission has jurisdiction to review his complaint. After the
circuit court denied the motion to dismiss, the Governor sought a
writ of prohibition in this court to prevent the circuit court from
exercising jurisdiction. Because we agree that under article II,
section 8(f) of the Florida Constitution, only the Commission has
constitutional authority to investigate Mr. Hinkle’s complaint, we
grant the petition.
                              Background

     The “Ethics in government” provision in article II of the
Florida Constitution provides that “[a] public office is a public
trust.” Art. II, § 8, Fla. Const. It affords the people “the right to
secure and sustain that trust against abuse.” Id. One of the ways
the Florida Constitution protects against abuse of the public trust
is by requiring “[a]ll elected constitutional officers . . . [to] file full
and public disclosure of their financial interests.” Id. § 8(a). In
disclosures made annually, public officers must report things like
their net worth, the value of their assets and liabilities, their
income and sources of income, and their business interests. See
§ 112.3144, Fla. Stat. (2018); Form 6 2017, Full and Public
Disclosure of Financial Interests, FLA. COMM’N ON ETHICS,
http://www.ethics.state.fl.us/financialdisclosure/downloadaform.a
spx (last visited Oct. 29, 2018). Once a disclosure is filed with the
Commission, it becomes subject to public scrutiny and possible
complaints. See Search for Financial Disclosure Filers, FLA.
COMM’N ON ETHICS, http://public.ethics.state.fl.us/search.cfm (last
visited Oct. 29, 2018).

     This case involves a public complaint about financial
disclosures made by the Governor. Mr. Hinkle asserts that the
Governor reported to the Commission opaque revocable trusts and
partnerships in a way that impedes meaningful public disclosure
of his financial interests. Mr. Hinkle filed three complaints with
the Commission in 2017 concerning the Governor’s disclosures.
But the Commission dismissed each one as legally insufficient. See
§ 112.324(3), Fla. Stat.; Fla. Admin. Code R. 34-5.002. At that
point, Mr. Hinkle filed his complaint about the Governor’s
financial disclosures in circuit court. There, he sought a
declaratory judgment that the Governor failed to disclose all his
financial assets as constitutionally required, as well as injunctive
relief.

      The Governor moved to dismiss the circuit court complaint,
arguing that only the Commission has jurisdiction to review
complaints involving financial disclosures under article II, section
8(f) of the Florida Constitution. The issue reached this court after
the circuit court denied the Governor’s motion, and the Governor


                                    2
filed a writ of prohibition petition challenging the circuit court’s
jurisdiction.

                              Analysis

     The Florida Constitution gives this court authority to issue
writs of prohibition. Art. V, §4(b)(3), Fla. Const. “Prohibition is an
extraordinary writ by which a superior court may prevent an
inferior court or tribunal, over which it has appellate and
supervisory jurisdiction, from acting outside its jurisdiction.”
Mandico v. Taos Constr., Inc., 605 So. 2d 850, 853 (Fla. 1992).
Subject matter jurisdiction is the “[p]ower of a particular court to
hear the type of case that is then before it” or “jurisdiction over the
nature of the cause of action and relief sought.” Fla. Star v. B.J.F.,
530 So. 2d 286, 288 (Fla. 1988) (quoting Black’s Law Dictionary
767 (5th ed. 1979)). It “means no more than the power lawfully
existing to hear and determine a cause.” Malone v. Meres, 109 So.
677, 684 (Fla. 1926). Although a writ of prohibition is meant to be
employed “with great caution and utilized only in emergencies,”
English v. McCrary, 348 So. 2d 293, 296 (Fla. 1977), it “may be
granted when a trial court acts outside of its jurisdiction. For
example, prohibition is appropriate when another court or
administrative body has jurisdiction over the subject matter.”
Scott v. Francati, 214 So. 3d 742, 749 (Fla. 1st DCA 2017), review
denied sub nom. Francati v. Scott, No. SC17-730, 2017 WL
2991836 (Fla. July 14, 2017). See also Roberts v. Brown, 43 So. 3d
673 (Fla. 2010) (granting prohibition in a matter in which the
Florida Supreme Court possessed exclusive jurisdiction); Dep’t of
Agric. & Consumer Servs. v. Bonanno, 568 So. 2d 24, 29 (Fla. 1990)
(granting prohibition to keep the circuit court from exercising
jurisdiction over citrus canker cases within the exclusive
jurisdiction of the Department of Agriculture and Consumer
Services).

     This case turns on the role that the Florida Constitution
assigns to the Florida Commission on Ethics. When reviewing
constitutional provisions, “this Court must examine the actual
language used in the Constitution. If that language is clear,
unambiguous, and addresses the matter in issue, then it must be
enforced as written.” Graham v. Haridopolos, 108 So. 3d 597, 603


                                  3
(Fla. 2013) (quoting Crist v. Fla. Ass’n of Criminal Def. Lawyers,
Inc., 978 So. 2d 134, 139-40 (Fla. 2008)).

     The Florida Constitution establishes the Commission with
“independent” authority to investigate and report on “all
complaints” involving public officer/public trust issues: “There
shall be an independent commission to conduct investigations and
make public reports on all complaints concerning breach of public
trust by public officers or employees not within the jurisdiction of
the judicial qualifications commission.” Art. II, § 8(f), Fla. Const.
(emphasis added); see also § 8(i)(3) (identifying the commission
referred to in (f) as the “Florida Commission on Ethics”).

     From this grant of authority, part III of chapter 112, Florida
Statutes, implements article II, section 8 by setting forth detailed
procedures under which the Commission is to investigate and
report violations to the proper disciplinary official or body with the
power to invoke the chapter’s disciplinary provisions. See
§§ 112.317, 112.324, Fla. Stat. To carry out these duties, section
112.322 provides the Commission with authority to conduct
hearings, receive oral or written testimony, issue advisory
opinions, subpoena and audit records, compel the attendance and
testimony of witnesses, and administer oaths. See also Comm’n on
Ethics v. Sullivan, 489 So. 2d 10, 11-13 (Fla. 1986) (discussing the
Commission’s authority). With respect to the Governor in
particular, if the Commission finds a violation and recommends a
penalty, it must report its “findings and recommendation of
disciplinary action to the Attorney General, who shall have the
power to invoke the penalty provisions of [chapter 112].”
§ 112.324(7), Fla. Stat. Florida law thus makes the Commission
the “guardian of the standards of conduct” with respect to the
financial disclosure-related allegations in this case. § 112.320, Fla.
Stat.

     In contrast with the explicit authority granted to the
Commission over public trust-related complaints in the Florida
Constitution and statutes, there is no secondary complaint-
resolving authority granted to Florida’s circuit courts, or to any
other entity. In fact, the only “Judicial review” provided for by law
in this area is of a “final action by the commission . . . in a district
court of appeal.” § 112.3241, Fla. Stat. See also Latham v. Fla.

                                   4
Comm’n on Ethics, 694 So. 2d 83, 87 (Fla. 1st DCA 1997)
(recognizing the judiciary to have “no right to intervene” in chapter
112 processes).

     For these reasons, we conclude that Florida law assigns
exclusive jurisdiction to the Commission to review “all”
complaints, including Mr. Hinkle’s complaint. “[A]ll complaints,”
in article II, section 8(f), means all complaints. Cf. City of
Clearwater v. BayEsplanade.com, LLC, 251 So. 3d 249, 255 (Fla.
2d DCA 2018), reh’g denied (Aug. 21, 2018) (holding that “all lands”
means “all lands”). When the Florida Constitution prescribes the
manner of doing something, doing it in a different manner is
prohibited. See Sullivan v. Askew, 348 So. 2d 312, 315 (Fla. 1977);
Weinberger v. Bd. of Pub. Instruction, 112 So. 253, 256 (Fla. 1927).
And here, where the circuit court has assumed improper authority
over a matter outside of its jurisdiction, and with another
administrative body having been granted explicit jurisdiction by
the Florida Constitution and the statutory scheme to review the
complaint, it is appropriate to grant a writ of prohibition.

                            Conclusion

    Accordingly, the petition for writ of prohibition is GRANTED to
preclude the circuit court from taking any further action other
than to dismiss the proceedings below. We trust that the circuit
court will comply with our direction and therefore withhold
issuance of the writ.

ROWE, OSTERHAUS, and BILBREY, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________

Daniel E. Nordby, General Counsel, and Meredith L. Sasso,
Deputy General Counsel, Executive Office of the Governor,
Tallahassee, for Petitioner.

Donald M. Hinkle, Hinkle & Foran, Tallahassee, for Respondent.
                                 5